COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jack Grynberg d/b/a Grynberg Petroleum Company v.
                            Teledrift Company d/b/a Spidle Turbeco

Appellate case number:      01-13-00512-CV

Trial court case number:    2011-16376

Trial court:                80th District Court of Harris County

       On April 8, 2014, the parties filed a “Joint Motion to Extend Mediation and
Briefing Deadlines.” In their motion, the parties request a 30-day extension of the
deadline for mediating this case and of the deadline for filing appellant’s brief. We grant
the motion.
       Accordingly, the parties shall conduct the mediation in this case no later than May
14, 2014. Further, no later than two days from the conclusion of the mediation, the
parties and the mediator shall advise the Clerk of this Court in writing whether the parties
did or did not settle the underlying dispute, and the mediator shall file with the Clerk of
this Court a completed “Appointment and Fee Report—Mediation” form, which can be
downloaded from the forms page of the Court’s website.
       Further, we order appellant to file his brief no later than May 28, 2014. No further
extensions of time for the filing of appellant’s brief will be granted absent extraordinary
circumstances.
        Appellee’s brief, if any, will be due within 30 days after the date appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: April 15, 2014